825 So. 2d 517 (2002)
Daniel HURST, Appellant,
v.
STATE of Florida, Appellee.
No. 4D00-1310.
District Court of Appeal of Florida, Fourth District.
September 11, 2002.
Carey Haughwout, Public Defender, and Benjamin W. Maserang, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Barbara A. Zappi, Assistant Attorney General, Fort Lauderdale, for appellee.
WARNER, J.
At appellant's trial for attempted robbery with a deadly weapon, the trial court refused to permit defense counsel to recross a witness. Whether to allow re-cross-examination is subject to the trial court's broad discretion over the admission of evidence. See Sullivan v. State, 751 So. 2d 128, 130 (Fla. 2d DCA 2000). We conclude that the trial court did not abuse its discretion in disallowing re-cross in this case, where the prosecutor did not bring out any new matter on re-direct, but only a detail which had been addressed in cross-examination. See U.S. v. Ross, 33 F.3d 1507, 1517-18 (11th Cir.1994); U.S. v. Morris, 485 F.2d 1385, 1387 (5th Cir.1973).
Affirmed.
GROSS and HAZOURI, JJ., concur.